Title: Enclosure: Amos Hamlin’s Meteorological Observations, [by 12 January 1818]
From: Hamlin, Amos
To: 


                        
                            by 12 Jan. 1818
                        
                        Meteorological observations made at Durham, Greene County New York in Lat. 42° 28′ N for the years 1816 & 1817 by Amos Hamlin:
                        
                            
                                1816 Months
                                Thermometer Farenheits scale Mean Temperature
                                Prevailing Wind.
                                Days
                                Weather—
                            
                            
                                of Aur Borealis
                                of Rain
                                of Thunder
                                of Snow
                                of Tempest
                            
                            
                                January
                                23°1231
                                W & NW.
                                 
                                2
                                 
                                8
                                 
                                Fair & pleasant, Cloudy & windy
                            
                            
                                February
                                26 829
                                NW
                                 
                                2
                                 
                                4
                                 
                                Variable
                            
                            
                                March
                                32 1231
                                SE
                                 
                                3
                                2
                                5
                                1
                                Fair, Cloudy
                            
                            
                                April
                                44 1230
                                NW
                                2
                                2
                                1
                                5
                                2
                                Fair, Cloudy & windy, fair
                            
                            
                                May
                                55 631
                                W & Variable
                                1
                                14
                                3
                                3
                                 
                                Cloudy & wet, fair
                            
                            
                                June
                                63 330
                                NW
                                 
                                8
                                4
                                1
                                1
                                Fair cold & wet
                            
                            
                                July
                                66 2231
                                Variable
                                 
                                7
                                2
                                 
                                 
                                Fair cold & dry
                            
                            
                                August
                                68 2131
                                W.
                                 
                                 1
                                1
                                 
                                 
                                Fair & very dry
                            
                            
                                September
                                59 430
                                SE
                                1
                                5
                                1
                                 
                                 
                                Fair cold & dry
                            
                            
                                October
                                52 1331
                                Variable
                                 
                                7
                                1
                                1
                                 
                                Fair & dry, Cloudy & wet
                            
                            
                                November
                                41 2130
                                SW
                                 
                                5
                                 
                                3
                                 
                                Fair & pleasant
                            
                            
                                December
                                29 1331
                                Calm & Varia
                                 
                                1
                                1
                                3
                                1
                                Fair & smoky Cloudy & wet
                            
                            
                                Result of 1816
                                14 Feb. Greatest Degree of Cold 7 below Zero
                                NW
                                4
                                57
                                16
                                33
                                5
                                The year has been very Healthy & the seasons dry and unproductive—Very few Deaths have happened in this County the Year past
                            
                            
                                16 July Greatest Do of Heat 93
                            
                            
                                Variation 100
                            
                            
                                Temperature of the Year. 46°220366
                            
                        
                        
                        
                        
                            
                                1817 Months
                                Thermometer  Farenheits Scale Mean Temperature
                                Prevailing Wind
                                Days
                                Weather
                            
                            
                                of Aur Borealis
                                of Rain
                                of Thunder
                                of Snow
                                of Tempest
                            
                            
                                January
                                22°231
                                NW
                                 
                                3
                                1
                                8
                                4
                                Cloudy & windy
                            
                            
                                February
                                18 1528
                                N.W & Varia.
                                1
                                2
                                 
                                8
                                2
                                Cloudy cold & windy
                            
                            
                                March
                                32 431
                                E & Variable
                                 
                                5
                                1
                                3
                                1
                                Variable weather
                            
                            
                                April
                                45 2230
                                W & NW
                                 
                                3
                                2
                                 
                                3
                                Fair & windy,  Wet 
                            
                            
                                May
                                55 2231
                                Variable
                                 
                                9
                                1
                                1
                                 
                                Fair & smoky, Wet
                            
                            
                                June
                                61 1330
                                W—SE
                                 
                                15
                                5
                                 
                                 
                                A wet & growing season
                            
                            
                                July
                                69 2531
                                SE
                                 
                                8
                                3
                                 
                                 
                                Fair & pleasant
                            
                            
                                August
                                68 1831
                                SW
                                 
                                12
                                4
                                 
                                 
                                Cloudy & very wet
                            
                            
                                September
                                61 1830
                                SE—Varia
                                 
                                10
                                2
                                1
                                 
                                Fair, warm & wet
                            
                            
                                October
                                47 2731
                                Variable
                                 
                                5
                                 
                                1
                                1
                                Fair & cold
                            
                            
                                November
                                40 2330
                                SW
                                 
                                6
                                 
                                1
                                 
                                Fair—Variable
                            
                            
                                December
                                28 1731
                                SE
                                 
                                8
                                1
                                6
                                1
                                Fair & pleasant
                            
                            
                                Result of 1817
                                14 Feb Greatest Degree of Cold 16 below Zero
                                S.E.
                                1
                                86
                                20
                                29
                                12
                                 
                            
                            
                                18 July Greatest Degree of Heat 92°
                                The Year has been very wet & the Earth has yielded in abundance, we have a bountiful Crop of Grass, Fruit and all kinds of Grain, except Indian Corn—The season has been too wet & cold to bring Maize to maturity—The seasons have been very healthy no Disease has prevailed as an Epidemic in this County in the Year 1817
                            
                            
                                Variation 108
                            
                            
                                Temperature of the Year 45°290365
                            
                        
                        The Village where these observations were made is situated on the Turnpike road leading from Catskill to the Susquehannah river at the foot of the catskill Mountain where the road Crosses the same & is elevated about 700 feet above the surface of the Hudson River—The mountain in that place ranges generally from N.W. to S.E. so that the Village is situated on the NE. side of the same—The Thermometer was placed on the north side of the House in the open air, about six feet from the Ground in a shade—Unwearied care has been taken to assertain the exact Temperature of each day
                        
                        The season of the year 1816 was uncommonly unproductive owing to extreme drought—Wheat & Rye have yielded a tolerable Crop—Grass  Oats about two thirds of a Common crop, but Indian Corn, Buck-wheat Potatoes & Garden vegitables have almost intirely failed in this part of the Country
                        
                        
                            
                            
                                Temperature of the month of January 1815 
                                23°231
                            
                            
                                  Do of February 1815
                                28°828
                            
                        
                    